Name: Regulation (EEC) No 1961/75 of the Council of 28 July 1975 on the prohibition of the use of inward processing arrangements in respect of skimmed-milk powder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 200/6 Official Journal of the European Communities 31 . 7 . 75 REGULATION (EEC) No 1961 /75 OF THE COUNCIL of 28 July 1975 on the prohibition of the use of inward processing arrangements in respect of skimmed-milk powder products from third countries which are then processed under the inward processing arrangements ; Whereas the Community surplus situation enables Community skimmed-milk powder to be made avail ­ able to the industries concerned ; whereas, therefore, the use of skimmed-milk powder from third countries is unnecessary and is likely to disturb the proper working of the common organization of the market in milk and milk products ; whereas, therefore, it is advis ­ able to prohibit temporarily the use of inward processing arrangements in respect of skimmed-milk powder, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/68 ( 1 ) of 27 June 1968 on the common organiza ­ tion of the market in milk and milk products, as last amended by Regulation (EEC) No 740/75 (2 ), and in particular Article 18 ( 1 ) thereof ; Having regard to the proposal from the Commission ; HAS ADOPTED THIS REGULATION : Article 1 The use of inward processing arrangements shall be prohibited in respect of products falling under subheading 04.02 A II b) 1 of the Common Customs Tariff when they are intended for the manufacture of products referred to in Article 1 of Regulation (EEC) No 804/68 or of goods listed in the Annex to that Regulation . Whereas, pursuant to Article 18 ( 1 ) of Regulation (EEC) No 804/68 , the use of inward processing arran ­ gements may, to the extent necessary for the proper working of the common organization of the market in milk and milk products, in special cases be prohibited in whole or in part in respect of the products referred to in Article 1 of that Regulation which are intended for the manufacture of products referred to in the latter Article or of the goods referred to in the Annex to that Regulation ; whereas Directive No 69/73/EEC (3 ), as last amended by Directive No 72/242/EEC (4 ), provides for the harmonization of provisions laid down by law, regulations or administra ­ tive action in respect of inward processing ; Whereas , the present Community situation is marked by the existence of surpluses of skimmed-milk powder ; whereas only a limited number of outlets is available on the world market and opportunities for the export of this product are consequently reduced ; whereas it is , therefore , necessary to restrict to Community production all available capacity to absorb surpluses ; Whereas , however, certain outlets on the world market exist for skimmed-milk powder both exported in the form of products not covered by Annex II of the Treaty and incorporated with the products listed in Article I of Regulation (EEC) No 804/68 ; whereas , for the manufacture of the aforesaid products, the Community processing industries have obtained Article 2 1 . Article 1 shall not apply to imports made under inward processing arrangements during a period of 30 days from the date of entry into force of this Regula ­ tion , pursuant to authorizations valid at that date . 2 . Member States shall inform the Commission of the authorizations issued . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 August 1975 until 31 March 1977 . (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (-) OJ No L 74, 22 . 3 . 1975, p. 1 . (') OJ No L 58 , 8 . 3 . 1969 , p. 1 . ( 4 ) OJ No L 151 , 5 . 7 . 1972, p. 16 . 31 . 7 . 75 Official Journal of the European Communities No L 200/7 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Athens, 28 July 1975 . For the Council The President M. RUMOR